Citation Nr: 1101095	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-35 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2007 the Veteran testified before the undersigned 
Veterans Law Judge in a hearing at the RO.  A transcript of that 
hearing is associated with the claims files.

The Board remanded the case for further development in February 
2008 and March 2010.  The case has now been returned to the Board 
for further appellate action.
   
This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The Veteran's prostate cancer was not present until years 
following his discharge from service and is not etiologically 
related to service or to a service-connected disability.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active duty, 
its incurrence or aggravation during active duty may not be 
presumed, and it is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for prostate 
cancer.  The Board will initially discuss certain preliminary 
matters and will then address the pertinent law and regulations 
and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
the pertinent implementing regulation, codified at 38 C.F.R. 
§ 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held the plain language of 
38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to 
the VCAA be provided "at the time" or "immediately after" VA 
receives a complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran was not provided adequate VCAA notice prior to the 
rating decision on appeal.  However, following provision of the 
required notice and completion of all indicated development of 
the record, the originating agency readjudicated the claim in 
October 2010.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA notification 
followed by readjudication of the claim).  There is no indication 
or reason to believe any ultimate decision of the originating 
agency on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

The Board also finds the Veteran has been afforded adequate 
assistance in regard to the claim.  The Veteran's service 
treatment records (STRs) and Social Security Administration (SSA) 
records are on file, as well as treatment records from those VA 
and non-VA providers identified by the Veteran as having relevant 
records.  The Veteran has not been afforded a VA examination in 
regard to the etiology of the claimed disease, but as explained 
in detail below he has not presented a prima facie case for 
service connection and examination is accordingly not required at 
this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) 
(per curiam).  

Neither the Veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the claim, 
and the Board is also unaware of any such evidence.  

In sum, the Board is satisfied that that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.


Legal Principles

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease initially diagnosed after service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a veteran was exposed to an herbicide agent during active 
service and manifests prostate cancer to a compensable degree any 
time after such service, such disease will be service connected 
even though there is no record of such disease during service, 
provided the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are satisfied.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  Exposure to herbicides will be presumed if a veteran 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  

Where a veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests a malignant tumor 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing; therefore, the Board will apply the former 
version of the regulation.
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record in a case before VA with 
respect to benefits under the laws administered by VA.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of the matter, 
VA will give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits the evidence must preponderate against the claim.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

As noted above, presumptive service connection is appropriate for 
a veteran who served in the Republic of Vietnam during the period 
herbicides were used.  The Veteran in this case does not contend, 
and the evidence does not show, that he served in Vietnam at any 
time or that he was still on active duty when the presumptive 
period began.  Accordingly, the presumption of herbicide exposure 
and consequent presumption of service connection for prostate 
cancer as due to such exposure are not applicable.

The Veteran in this case asserts he was identified with prostate 
cancer during service and was treated for the disease in 
Augsburg, Germany in 1960.  

The Board notes at the outset that STRs show no indication of 
prostate cancer.  The Veteran, in a self-reported Report of 
Medical History executed in June 1961 immediately prior to 
discharge from service, specifically denied any history of tumor, 
growth, cyst or cancer; he also denied history of frequent or 
painful urination.  The corresponding Report of Medical 
Examination in June 1961 shows clinical evaluation of the 
genitourinary (GU) system as "normal."

Based on the evidence above, the Board finds the Veteran is not 
shown to have been diagnosed with prostate cancer during service 
as he now contends.  A layperson is competent to testify in 
regard to the onset and continuity of symptomatology.  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 
398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted").  For the reasons 
cited below, the Board finds the Veteran's account of being 
treated for prostate cancer during service is not credible.

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the Veteran's current account of having 
been treated for prostate cancer in service is inconsistent with 
his own account at the time of discharge from service in which he 
specifically denied cancer.  It is also inconsistent with the 
STRs, which show no such treatment during service and no such 
disorder at the time of discharge from service.

Having determined that prostate cancer was not present during 
service, the Board turns to the medical record after discharge 
from service.

The Veteran had VA compensation and pension (C&P) examinations in 
September 1977 and May 1984.  The reports of those examinations 
include no mention of any symptoms relating to the prostate.

In a VA psychiatric examination in March 1997, the Veteran 
reported a history of a head injury in service.  Otherwise, he 
denied having had any physical or emotional problems until the 
mid-1960s.

Treatment records associated with the Veteran's SSA disability 
file show no indication of prostate problems.

In sum, the Veteran's voluminous claims file shows no prostate 
complaint until December 2002, at which time he presented to the 
VA urology clinic complaining of painful urination.  The clinical 
impression at the time was urinary tract infection, but prostate 
biopsy was performed that resulted in a diagnosis of prostate 
cancer in January 2003.  The Veteran was treated with radiation 
therapy at Memorial Sloan Kettering Cancer Center.  A VA oncology 
outpatient treatment note dated in October 2003 states that 
prostate cancer was asymptomatic after radiation treatment except 
for chronic residuals of frequency and nocturia. 

The Board notes at this point that the initial diagnosis of 
prostate cancer was more than 40 years after the Veteran's 
discharge from service.  Generally, the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

VA treatment notes after October 2003 continue "prostate 
cancer" on the Veteran's problem list but provide no indication 
as to the etiology of such disease.

The Veteran asserts his prostate cancer might be due to or 
aggravated by smoking during active service, or to smoking and 
drinking after service related to anxiety.  He also cited 
exposure to DDT (insecticide) while stationed in Japan as well as 
a viral infection at Fort Gordon, suggesting that both are 
somehow related to the claimed prostate cancer.

In regard to the Veteran's assertion that prostate cancer may be 
related to smoking during service, the Board notes that related 
claims for nicotine dependence and for lung disorder due to 
nicotine use were denied by a rating decision in May 1999; no new 
claims for VA benefits for disability or death due to use of 
tobacco products in service are considered after June 9, 1998.  
See 38 USCA § 1103.  Service connection for viral infection was 
specifically denied in a rating decision in February 2002.    

The February 2002 rating decision cited above also denied service 
connection for diabetes mellitus and for a lung disorder, both 
claimed as due to DDT exposure, because STRs showed no evidence 
of such exposure during service and no evidence that the claimed 
disorders were related to such exposure.  Similarly, in this case 
the Board finds no corroborating evidence of DDT exposure in 
service; the Veteran's military occupational specialty (MOS) of 
unit armorer is not inherently associated with insecticide 
exposure and the Veteran has not otherwise articulated how such 
exposure may have occurred.  Further, there is no presumption 
associating prostate cancer with DDT exposure, and no medical 
evidence of record specifically relating this Veteran's claimed 
disease to such exposure.   

The Veteran has asserted his prostate cancer may be associated 
with smoking and drinking after service due to anxiety.  The 
Veteran is service-connected for adjustment disorder with mixed 
anxiety and depressed mood, associated with the service-connected 
bilateral hearing loss disability.  However, psychiatric 
treatment records and psychiatric examination reports of record 
do not establish any relationship between his anxiety disorder 
and post-service nicotine or alcohol use; it is accordingly 
tenuous to attribute the Veteran's prostate cancer to such post-
service usage in the absence of competent medical opinion.  The 
Veteran has not identified any medical theory that shows a causal 
relationship between prostate cancer and an anxiety disorder, or 
between prostate cancer and any other of the Veteran's service-
connected disabilities (bilateral hearing loss, tinnitus or 
varicose veins of the left leg).    

In sum, the Veteran has asserted his generalized belief that 
prostate cancer is somehow related to service.   However, a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 
(1998).  The Board notes in that regard that the VA psychiatric 
examiner in September 2004 observed the Veteran did not appear to 
have a full grasp of the concept of service-connected disability, 
citing that the Veteran had requested service connection for a 
lung disorder simply because he smoked and drank in service and 
therefore believed the disorder must be service-connected.   

It is the province of trained health care professionals to enter 
conclusions that require medical expertise, such as opinions as 
to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).  There is no competent medical opinion in this case 
associating the Veteran's claimed prostate cancer to service or 
to a service-connected disability.  Accordingly, the claim must 
be denied.

Because the evidence preponderates against the claim the benefit-
of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for prostate cancer is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


